


110 HCON 228 IH: Expressing the sense of Congress with

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 228
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. Schiff (for
			 himself and Mr. Shays) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress with
		  respect to countries that withdraw from the Treaty on the Non-Proliferation of
		  Nuclear Weapons.
	
	
		That it is the sense of Congress that the
			 President should direct the United States Permanent Representative to the
			 United Nations to use the vote, voice, and influence of the United States to
			 urge the United Nations Security Council to pass a resolution under Chapter VII
			 of the United Nations Charter that—
			(1)requires any country that withdraws from
			 the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington,
			 London and Moscow on July 1, 1968, and entered into force on March 5, 1970 (21
			 UST 483) (hereinafter in this resolution referred to as the
			 Treaty), to be held responsible for any violations by the
			 country of the Treaty’s requirements that occurred before the country’s
			 withdrawal from the Treaty; and
			(2)prohibits any
			 country that withdraws from the Treaty after the country is determined to be in
			 noncompliance with any of the Treaty’s requirements, including any applicable
			 safeguards agreements, from using or retaining any nuclear energy assets,
			 including all items listed in the current version of the International Atomic
			 Energy Agency trigger list, published in INFCIRC/254 parts 1 and 2, acquired
			 from other parties to the Treaty while the country was a party to the Treaty.
			
